                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11232-RGS

                           TIMOTHY EDDINGTON

                                       v.

                        BUREAU OF PRISONS, et al.

                                    ORDER

                                 June 17, 2019

      By Memorandum and Order dated June 14, 2019, the court denied

without prejudice plaintiff’s motion to appoint counsel and granted plaintiff

additional time either (1) to file an Application to Proceed in District Court

Without Prepaying Fees or Costs accompanied by a certified copy of his

prison account statement or (2) to pay the $400 filing and administrative

fees. See Docket No. 7.     Plaintiff was advised that because he is a three-

strikes litigant, he may only proceed in forma pauperis if he is under

imminent danger of serious physical injury. Id. With the Memorandum and

Order, plaintiff was provided a blank Application to Proceed in District Court

without Prepaying Fees or Costs. See Docket No. 7-1.

      At the same time the Court issued its Memorandum and Order,

plaintiff filed a letter addressed to the Clerk of Court explaining that he plans
to amend his complaint and inquiring as to any additional costs for pursuing

class-wide relief. See Docket No. 6.

      Concerning the filing fee, plaintiff acknowledges that he is a three-

strikes litigant and explains that his family provided $350 to him for

payment of the filing fee for this action. Plaintiff is reminded that unless he

is granted leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915,

he must pay the $400 filing and administrative fees ($350.00 filing fee and

$50.00 administrative fee). See 28 U.S.C. § 1914(a).

      In his letter, plaintiff explains that he may amend his complaint to (1)

add additional plaintiffs and defendants, (2) to add a claim under the Federal

Tort Claims Act, and to possibly seek class certification. As to plaintiff’s

intent to file an amended complaint, a party may amend his complaint as a

matter of course (without seeking leave of court) within 21 days after serving

the original complaint, or if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive pleading or 21 days

after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.

Fed. R. Civ. P. 15(a)(1)(B). Here, summons have not yet issued, and will not

issue until the filing fee issue is resolved.

      Rule 20(a) of the Federal Rules of Civil Procedure provides that

persons may be joined as plaintiffs or defendants in a single action if “there


                                         2
is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions

or occurrences; and any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a). If an amended complaint is filed

with more than one plaintiff, each plaintiff must sign the amended

complaint. Where there are multiple plaintiffs in a civil action, it has been

the practice of this court to apportion equally the filing fee between or among

all plaintiffs.

      Under Rule 23(c) of the Federal Rules of Civil Procedure, a class can

only be certified if the following four requirements are met: (1) the class is so

numerous that joinder of all members is impracticable; (2) there are

questions of law or fact common to the class; (3) the claims or defenses of

the representative parties are typical of the claims or defenses of the class;

and (4) the representative parties will fairly and adequately protect the

interests of the class.   Fed. R. Civ. P. 23(a).      “As a general rule ... an

individual appearing pro se may not represent other individuals in federal

court, see 28 U.S.C. § 1654, and courts have routinely denied a prisoner’s

request to represent a class of prisoners without the assistance of counsel.”

Vazquez v. Fed. Bureau of Prisons, 999 F.Supp.2d 174, 177 (D.D.C. 2013)

(citing cases).


                                       3
      Accordingly, plaintiff is reminded that if he wishes to proceed with this

action, by July 12, 2019, he shall either (1) pay the $400.00 filing and

administrative fees; or (2) file an application to proceed in forma pauperis

accompanied by a certified prison account statement. Failure of the plaintiff

to comply with this directive may result in the dismissal of this action.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    __________________________
                                    UNITED STATES DISTRICT JUDGE




                                      4
